DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made to Applicant’s claim amendments received 12 May 2022.  Claims 41-63 are currently pending of which claims 41-53 are currently amended and claims 54-63 are new.  Claims 1-40 have been cancelled. 

Claim Objections
Claim 46 is objected to because of the following informalities: at line 18, the claim reads “the at least of the voltage or the current” when it appears it should more appropriately read “the at least one of the voltage or the current”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 61 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not appear to have specific support for the limitation that the sensors are directly connected to the anodes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 62 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2006/0144698 to Hsu et al. (Hsu).
As to claim 62, Hsu teaches an electrochemical additive manufacturing method comprising the steps of positioning a surface of a cathode (30) into an electrolyte solution (42), positioning a plurality of deposition anode (50a-50f) into the electrolyte solution (42) such that a gap, filled with the electrolyte solution, is defined between the cathode (30) and the deposition anodes (50a-50f), and while transmitting electrical energy through two or more of the plurality of deposition anodes (50a-50f), the electrolyte solution (42), and the cathode (30), such that a quantity of a material in the electrolyte solution is deposited onto the cathode (30), detecting a current associated with electrical energy transmitted through the one of the two or more of the plurality of deposition anodes, i.e. detecting eddy currents at individual locations (S1-S6) associated respectively with individual ones of the plurality of anodes (50a-50f) (Paragraphs 0011-0014; Figure 1).
As to claim 63, Hsu teaches the method of claim 62.  Hsu further teaches that the step of detecting the current further comprises detecting current through each additional one of the plurality of deposition anodes (Paragraph 0014).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 41-46 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0145584 to Wirth et al. (Wirth) in view of Hsu.
As to claim 41, Wirth teaches an electrochemical additive manufacturing method comprising positioning a surface of a cathode into an electrolyte solution, positioning a plurality of deposition anodes into the electrolyte solution such that a gap, filled with the electrolyte solution, is defined between the cathode and the deposition anodes, and, while transmitting electrical energy through two or more of the plurality of deposition anodes, the electrolyte solution and the cathode, such that a quantity of a material in the electrolyte solution is deposited onto the cathode, electrically connecting the plurality of deposition anode to an electrical sensor detecting a current associated with the plurality of deposition anodes (Paragraphs 0002, 0032, 0034, 0038, 0040, 0049, 0052, and 0080-0084).  However, Wirth teaches that the sensor detects a single current value and uses this single information to control the plurality of deposition anodes (Paragraph 0083) and thus fails to further teaches that the method comprises a plurality of electrical sensors.  
However, Hsu also discusses electrochemical deposition utilizing an array of individually controlled anodes and teaches that the system should comprise a plurality of current sensors each associated with an individual anode of the array of a plurality of anodes in order to gain information about the deposition profile being produced in real time and allowing individual power supply to each anode to be individual adjusted as necessary, thus improving the uniformity of the electroplated metal layers (Abstract; Paragraphs 0011-0014).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the single sensor of Wirth with a plurality of sensors each detecting a current associated with an individual anode of the array in order to allow for individualized control of each anode based on the real time feedback to improve the uniformity of the electroplated metal layers as taught by Hsu.
Thus in combination a method comprises electrically connecting one of the two or more of the plurality deposition anodes to a corresponding one of a plurality of electrical sensors, such that when a first amount of electrical energy is transmitted through the one of the two or more of the plurality of deposition anodes, a portion of the first amount of electrical energy (an associated eddy current reading) is transmitted to the corresponding one of the plurality of electrical sensors and detecting via the corresponding one of the plurality of electrical sensors, a current of the portion of the first amount of electrical energy.   
As to claim 42, the combination of Wirth and Hsu teaches the method of claim 41. Wirth further teaches that the method comprises a step of changing an amount of the electrical energy, for example increasing or decreasing current or voltage of turning fully off the energy transmitted through the deposition anode in response to a current detected by the sensors, and thus a corresponding individual sensor of the plurality of sensors of the combination (Paragraphs 0049 and 0080-0084).
As to claim 43, the combination of Wirth and Hsu teaches the method of claim 42.  Wirth further teaches that the changing is in response to detecting a current different from a target current (Paragraph 0083).
As to claim 44, the combination of Wirth and Hsu teaches the method of claim 41.  As discussed above, Hsu renders obvious providing each anode of the plurality of anodes with an individual sensor for detecting a current associated with an individual one of the anodes, thus in combination, a method comprising the steps of while transmitting the electrical energy through the two or more of the plurality of deposition anodes, the electrolyte solution, and the cathode, subsequent to electrically connecting the one of the two or more of the plurality of deposition anodes to the corresponding one of the plurality of electrical sensors, electrically connecting a second one of the two or more of the plurality of deposition anodes to a corresponding second one of the plurality of electrical sensors, such that when a second amount of electrical energy is transmitted through the second one of the two ore more of the plurality of deposition anodes, a portion of the second amount of electrical energy is transmitted to the corresponding second one of the plurality of electrical sensors and detecting via the corresponding second one of the plurality of electrical sensors, at least one of a voltage or a current of the portion of the second amount of electric energy.  
As to claim 45, the combination of Wirth and Hsu teaches the method of claim 44.  Wirth teaches that the method comprises individual monitoring and controlling the current through the anodes in response to detected current, thus teaching that the current to a first anode is be changed by a first amount in response to a first corresponding current measurement and changing the current of a second anode by a second amount in response to a second corresponding current measurement, thus in response to the individually associated sensors of the combination.  Hsu specifically teaches that the point of utilizing individual sensors is to individually allow for the adjustment of the electrical energy supplied to the individual anodes, thus rendering obvious a method in which an amount of electrical energy in the first one of the deposition anodes is changed by a different amount than an amount of electrical energy in the second one of the deposition anodes (Paragraph 0014).  
As to claim 46, the combination of Wirth and Hsu teaches the method of claim 44.  Wirth further teaches that the method comprises, while forming a part on the cathode comprising the material, performing the steps of transmitting electrical energy to the anode and detecting the current through the sensor, thus the plurality of individual sensors of the combination, multiple times in sequence, and determining a condition of the formed part based on the current sensing (Paragraphs 0063 and 0080-0084).
As to claim 54, the combination of Wirth and Hsu teaches the method of claim 44.  Wirth teaches that the method comprises individual monitoring and controlling the current through the anodes in response to detected current, thus teaching that the current to a first anode is be changed by a first amount in response to a first corresponding current measurement and changing the current of a second anode by a second amount in response to a second corresponding current measurement, thus in response to the individually associated sensors of the combination.  Hsu specifically teaches that the point of utilizing individual sensors is to individually allow for the adjustment of the electrical energy supplied to the individual anodes, thus rendering obvious a method in which an amount of electrical energy in the first one of the deposition anodes is changed by a different amount than an amount of electrical energy in the second one of the deposition anodes wherein neither amount is zero (i.e. each amount is merely adjusted rather than turned off) (Paragraph 0014).  

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wirth and Hsu as applied to claim 41 and further in view US Patent Application Publication No. 2015/0211136 to Boon et al. (Boon).
As to claim 61, the combination of Wirth and Hsu teaches the apparatus of claim 41.  However, Wirth (and Hsu) teach that the current sensor is directly measuring the current at the cathode for indirectly determining current at the anode and fails to teach that the sensors are directly connected to the anode.  However, Boon also discusses current sensors for monitoring and managing current in electrolytic cells and teaches that the sensors can be directly connected to either of the anode or the cathode (Paragraph 0101).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Wirth by connecting the sensors directly to the anode, as a known equivalent, as taught by Boon, with the expectation of effectively determining the current through the cell (MPEP 2144.06 II).

Claims 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0221504 to Luo (Luo) in view of US Patent Application Publication No. 2021/0047744 to Biton (Biton).
As to claim 47, Luo teaches a method of electrochemical additive manufacturing comprising  positioning a surface of cathode an electrolyte solution, positioning deposition anodes into the electrolyte such that a gap filled with the electrolyte solution is defined between the cathode and the deposition anode, transmitting a first amount of electrical energy through a first one of the deposition anodes located in the electrolyte solution through the electrolyte solution and the cathode such that a first portion of material is deposited onto the cathode as a first layer, and transmitting a second amount of electrical energy through a second one of the deposition anodes through the electrolyte solution and the cathode such that a second portion of material is deposited onto the cathode as a second layer (Paragraphs 0030-0032 and 0040-0041).  Luo further teaches that the deposition anodes are formed in an array and can be arranged so that nearly any three-dimensional shape can be achieved (Paragraph 0053).  However, Luo specifically contemplates merely linear and annular shapes, and thus fails to specifically teach that the deposition anodes are arranged in a two-dimensional grid comprising a plurality of rows and a plurality of columns.  
However, Biton also discuses electrochemical additive manufacturing utilizing an array of anodes and teaches that an effective shape for the anode array is a two-dimensional grid comprising a plurality of rows and a plurality of columns (Abstract; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that a two-dimensional grid comprising a plurality of rows and a plurality of columns could effectively be utilized as one of the “virtually any shape” arrays to produce a useful product as taught by Biton.  
As to claim 48, the combination of Luo and Biton teaches the apparatus of claim 47.  Luo further teaches that the first amount of electrical energy is different to the second amount of electrical energy (i.e. the amplitude is varied) (Paragraphs 0032 and 0051; Claim 10).
As to claim 49, the combination of Luo and Biton teaches the apparatus of claim 48.  Luo further teaches that the step of transmitting the second amount of energy follows the stop of transmitting the second amount of energy (Paragraph 0040).
As to claim 50, the combination of Luo and Biton teaches the apparatus of claim 47.  Luo further teaches that the first portion of material and the second portion of material have different (variable) thickness (Paragraph 0041).
As to claim 51, the combination of Luo and Biton teaches the apparatus of claim 47.  Luo further teaches that the first amount of electrical energy is different to the second amount of electrical energy (i.e. the amplitude is varied) (Paragraphs 0032 and 0051; Claim 10).  Luo further teaches that the electrical energy is in the form of voltage (Paragraph 0037).
As to claim 52, the combination of Luo and Biton teaches the apparatus of claim 47.  Luo further teaches that the first amount of electrical energy and the second amount of electrical energy are the same applied for different time periods (i.e. the application time is varied) (Paragraphs 0032 and 0051; Claim 10).  Luo further teaches that the electrical energy is in the form of voltage (Paragraph 0037).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Luo and Biton as applied to claim 47 above, and further in view of Hsu.
As to claim 53, the combination of Luo and Biton teaches the apparatus of claim 47.  Luo teaches that the application of electrical energy to the individual anode segments is controlled by a preset program and fails to teach that the apparatus comprises any sensors for the monitoring of this process.  However, Hsu also discusses electrochemical deposition utilizing an array of individually controlled anodes and teaches that the system should comprise current sensors associated with the individual anodes in order to gain information about the actual deposition profile being produced in real time (Abstract; Paragraphs 0011-0014).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Luo with the addition of a plurality of current sensors individually associated with the individual anodes in order to allow for the method to not only rely on preprogrammed data but also to receive real time information about the deposition process as taught by Hsu.  

Allowable Subject Matter
Claims 55-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding the creation of a binary image having pixels.  It is known in the prior art (see, for example, US 2020/0215810 to Sutcliffe et al.) to analyze 3D printing methods utilizing binary images; however, the prior art does not teach that these binary imagens are generated from current or voltage measurements from a plurality of sensors.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s argue that the new limitation render the claims patentable; however, the Examiner disagrees, as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2005/033377 to Bonkass
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794